Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 8, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  159705                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ENCOMPASS HEALTH CARE, PLLC and                                                                      Richard H. Bernstein
  BRUCE RUBEN, M.D.,                                                                                   Elizabeth T. Clement
           Plaintiffs-Appellants,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159705
                                                                    COA: 340664
                                                                    Oakland CC: 2016-151219-CZ
  FARM BUREAU INSURANCE,
           Defendant-Appellee.

  _________________________________________/

         By order of September 30, 2019, the application for leave to appeal the April 23,
  2019 judgment of the Court of Appeals was held in abeyance for Jawad A Shah, MD, PC
  v State Farm Mut Auto Ins Co (Docket No. 157951) and W A Foote Mem Hosp v Mich
  Assigned Claims Plan (Docket No. 156622). On order of the Court, W A Foote Mem
  Hosp having been decided on October 25, 2019, 504 Mich 985 (2019), and leave to
  appeal having been denied in Shah on October 25, 2019, 504 Mich 987 (2019), the
  application is again considered. It appearing to this Court that the cases of Pearce v
  Eaton Co Rd Comm (Docket No. 158069) and Brugger v Midland Co Bd of Rd Comm’r
  (Docket No. 158304) are pending on appeal before this Court and that the decisions in
  those cases may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decisions in those
  cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 8, 2020
           a0505
                                                                               Clerk